Citation Nr: 1144133	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Following a March 2011 video conference hearing, this case was remanded in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; and residuals of penetrating chest wounds with retained foreign bodies and residuals of a gunshot wound to the left shoulder (Muscle Group I), both evaluated as 20 percent disabling; the combined disability evaluation is 80 percent.

2.  The Veteran's service-connected disabilities, in and of themselves, have not been shown to preclude him from securing or following a substantially gainful occupation.








CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a notice letter meeting the requirements of 38 C.F.R. § 3.159(b) and Dingess/Hartman was furnished to the Veteran in October 2008, prior to the issuance of the December 2008 rating decision.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, VA has obtained all updated VA outpatient records and has afforded the Veteran several VA examinations.  The most recent VA examination was conducted in May 2011 and contains the information needed to ascertain whether the criteria for TDIU have been met.  The Veteran was also furnished a letter in April 2011 requesting his participation (e.g., filling out release forms) in obtaining Vet Center records, but he never replied to this letter.  Accordingly, VA has been unable to obtain such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  By its actions, VA has fully complied with the Board's April 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Under VA laws and regulations, a total disability rating based upon individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities include PTSD, evaluated as 70 percent disabling; and residuals of penetrating chest wounds with retained foreign bodies and residuals of a gunshot wound to the left shoulder (Muscle Group I), both evaluated as 20 percent disabling.  The combined disability evaluation is 80 percent.  See 38 C.F.R. § 4.25.  This combined evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.

In this regard, the Board has considered the Veteran's educational and employment background.  In his June 2008 application, he reported four years of high school and full-time (40 hours per week) work in manufacturing and quality control from 1968 to 1990.  During his March 2011 video conference hearing, he reported some subsequent consultant work, described as "40 hours a week," up through 2002.

A June 2008 Vet Center report indicates that the Veteran had been experiencing hypervigilance, anxiety, depression, and isolation from family members.  Also, he had no close friends.  It was noted that his symptoms continued to worsen.

The report of an August 2008 VA general medical examination indicates that the Veteran sustained a gunshot wound to the left chest and had mild functional impairment.  

The Veteran also underwent a VA muscles examination, with an examiner who reviewed the claims file, in August 2008.  In regard to his left upper posterior thoracic region, he reported constant pain that was getting worse recently.  He denied incapacitating episodes or flare-ups but reported that this problem interfered with daily activities and limited any type of work or motion where he would use the left shoulder or scapula.  The scars portion of the examination revealed one scar that was 17 cm. in length and 0.50 cm. in width; in some areas it was fixed and tender, but in some areas it was not.  It was well-healed and slightly whitish compared to the surrounding skin.  Just medial going towards the thoracic spine medial to this scar, there was a smaller diagonal scar which was three cm. in length and 0.25 cm. in width, superficial, healed well, stable, fixed, nontender, and whitish compared to the surrounding skin.  Range of motion studies of the left shoulder revealed forward flexion to 160 degrees, abduction to 110 degrees, external rotation to 70 degrees, internal rotation to 90 degrees, and pain with all motions except internal rotation.  Arm drop test was negative, and impingement sign was positive.  Motor strength was 5/5 in all planes of motion.  No winging of the scapula was noted.  The Veteran complained of shoulder, scapula, and trapezius muscle pain with shoulder motion, but there was no additional loss of joint function due to pain, fatigue, or lack of coordination with repetitive motion.  The assessments were status post gunshot wound to the left scapular region with multiple scars and retained shrapnel fragments, left shoulder impingement syndrome, and left shoulder degenerative joint disease of the acromioclavicular joint.
 
The Veteran underwent a VA psychiatric examination, with an examiner who reviewed his medical records, in September 2008.  Following the examination, the examiner diagnosed PTSD, mild to moderate, and assigned a Global Assessment of Functioning (GAF) score of 60.  The examiner further noted that the Veteran appeared to be well-adjusted in his retirement life.  He had a long career as a quality manager for two companies and was happily married.  He had activities that he participated in during the day.  He was fond of pets and seemed to be functioning fairly well.  Although the Veteran was retired, the examiner noted that he could still be employed if he chose to be.

A May 2009 VA outpatient record contains a GAF score of 45, with limitations noted to include chronic symptoms, poor insight, no motivation for change, and poor coping skills.  A December 2009 VA outpatient treatment report indicates that the Veteran was diagnosed with several Axis I disorders, including dysthymia versus depression, not otherwise specified; anxiety disorder, not otherwise specified; and PTSD.  A GAF score of 60 to 65 was assigned.  A January 2010 record, however, contains a GAF score of 45 and a list of the same symptoms described in the May 2009 record.

The Veteran's most recent VA psychiatric examination was conducted in May 2011.  The examiner reviewed the claims file and considered the Veteran's subjective complaints.  The examiner also considered the Veteran's education and employment history, noting that the Vetern was not exhibiting psychiatric symptoms that would prevent employment, although he would be unable to work in situations where he was exposed to cues or triggers that evoke memories of war.  The mental status examination was largely unremarkable, except for mood and affect that were somewhat restricted and underproduced.  The examiner did conclude that the Veteran's symptoms appeared to be much more severe than those noted in the previous examination, with intrusive thoughts, recurring distressing dreams, reliving an event via flashbacks, and experiencing distress upon exposure to cues that reminded him of his experience.  He avoided thoughts and activities associated with his experience and had decreased interest in formerly enjoyable activities.  Also, he felt detached from others and exhibited restricted affect.  He had difficulty falling and staying asleep and exhibited irritability, hypervigilance, and an exaggerated startle response.  The Axis I diagnosis was severe and chronic PTSD, with a GAF score of 44 assigned based upon his impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks, and mood swings, along with his restricted affect.  The examiner did state that the Veteran's symptoms did not prevent employment and that he was competent to manage his finances independently.  The examiner further noted deficiencies in most areas, with the Veteran avoiding almost all social activities that had anything to do with the military and all recreational activities, and his subjective anxiety and heightened arousal significantly impacted on quality of life and led to a social and occupational impairment rating that was deficient in most areas.  

The Board has reviewed the evidence of record in this case but finds that this evidence does not support the Veteran's contention that his service-connected disabilities, in and of themselves, are of such severity as to preclude his participation in all forms of substantially gainful employment.  Indeed, the May 2011 VA examination report suggests the contrary.  While this examination report does indicate a more severe disability picture than earlier during the appeal, the examiner clearly stated that the Veteran's symptoms do not prevent employment.  Rather, these symptoms are fully adequately contemplated in the recently increased (as of May 2011) 70 percent evaluation for PTSD.  The findings of record concerning service-connected gunshot wounds similarly show a degree of impairment falling fall short of the criteria for TDIU under 38 C.F.R. § 4.16(a).

The Board is aware that GAF scores of 44 or 45 can, under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), represent an inability to keep a job, but there is no commentary from the Veteran's examiner to suggest that the assigned score in this case represents such an inability.  Rather, the Veteran's treatment providers have linked the assigned scores to a broad range of symptoms, which are severe but do not ultimately indicate unemployability.

The Board has carefully considered the lay evidence of record, including the Veteran's testimony from his March 2011 hearing and his spouse's February 2009 lay statement.  That having been said, the Veteran and his spouse, as laypersons, are unable to provide competent testimony as to matters which require medical expertise, such as whether a disability's effects are severe enough to preclude substantially gainful employment.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Additionally, the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the preponderance of the evidence is against his claim for TDIU.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board would point out, however, that the Veteran is free to reopen his claim at any time.


ORDER

Entitlement to TDIU is denied.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


